Title: To Benjamin Franklin from Richard Desglanières, 27 March 1778
From: Desglanières, Richard
To: Franklin, Benjamin


The plan enclosed in this letter, for taxation and local government, is one of several schemes submitted to Franklin for the purpose, at least ostensibly, of furthering the best interests of the United States. On March 30 Lambert, in Paris, sends with a covering letter a long memorandum on the best means to suppress begging. On April 21 the directors and syndics of the Aunis chamber of commerce expatiate on the advent of the United States as a great power; this astonishing revolution will change all political systems and create strong Franco-American commercial ties. Would Franklin like to know about the origin and growth of local trade with America? On June 4 Moucherel, in Nancy, explains that for more than half his forty-eight years he has made a comparative study of the laws of France and Lorraine, and has published two works on the subject. He is going on to devise a new criminal and civil code, drawn from the same two sources but clearer than they are, more enlightened, and less costly to the litigants. This system of uniform law would be suitable for the new American republic; it is arranged under forty-one headings for the civil law and twenty-eight for the criminal. The code would have to be adapted to local conditions, which cannot wisely be evaded though their evils may need correcting.
  
Grande Rue de chaillot a chaillot vis a vis l’orengerie ce 27 mars 1778.
L’amour de la liberté Americaine Dediée a Son Excellence Monseigneur Franklin ministre plenipotansier Des provinces unies americaines.
Oui, Monseigneur, c’est sur les pas de votre Excellence que l’on voit Renaitre Le patriotisme, qui conduit a L’amour de la liberté si cherie par Les nations. Quel bonheur vos Soins et vos peines ne viennt ils pas de rendre aux treize provinces, habitans de vos Concitoyens, bonheur qui couronera a jamais La carrier [carrière] de vos beaux jours. Vous courutes les meres, et par consequent ses dangers, pour pouvoir brisser les liens d’une Chaine d’esclavage q’une nation, la plus fiere, et la plus turbulante de Toute l’europe, avoit forgée, pour enchainer vos braves Americains en foulant aux pieds le precieux droit de la nature, et celui de leur Ancestres. Daignez Monseigneur recevoir mon allegresse, que je joins a celle de toutes les nations sous l’heureuze protexion par laquelle vous etes parvenu a mettre vos trese provinces Belliqueuze.
Oui Monseigneur j’ose le dire mille fois heureuze, avec l’aprobation de tout l’univer, sous la protexion d’un Grand Roy, qui est adorée de ses fideles sujets, et qui est toujours prêt a tendre la main aux opprimés, sans avoir aucune Envie de s’agrandire par aucune voie illicite.
J’esaine [j’essaime?] a toutes Les nations, La Confirmations de ce que j’avance en me renferment dans le profond Respect avec Lequel j’ai l’honneur d’etre, Monseigneur De Votre Excellence Votre tres humble et tres obeissant serviteur
DesglanieresLe vrai citoyen
